03/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0573


                                        DA 20-0573


 PORTFOLIO RECOVERY ASSOCIATES,LLC,                                     MAR 3 0 2021
                                                                     r.:•• • _ . . _mvood
              Plaintiff and Appellee,                              Clem oi Supreme Court
                                                                        State of Montana


       v.                                                           ORDER

 ROBERT L. WAGNER,

              Defendant and Appellant.


       Through counsel, Appellee Portfolio Recovery Associates, LLC (hereinafter
"PRA") moves this Court for dismissal of this appeal concerning a debt collection in the
Cascade County District Court. Self-represented Appellant Robert L. Wagner has not filed
a response.
      PRA contends that Wagner appeals an interlocutory decision. PRA provides the
background of the underlying civil action in District Court and that PRA filed suit to
recover the balance of more than $17,000 that Wagner owes on his credit card account to
PRA. PRA states that Wagner moved the District Court for dismissal ofthe action and for
a hearing. PRA offers that the District Court denied Wagner's motions because he had not
met the requirements pursuant to M. R. Civ. P. 12(b)(6). PRA explains that Wagner
attached a copy of this judgment to his Notice of Appeal and that the court's
October 23, 2020 Order Denying Motions is not final. M.R. App. P. 6(3). PRA concludes
that dismissal is appropriate here because this Court lacks subject matter jurisdiction over
such an interlocutory, non-appealable Order.
       We find counsel's argument persuasive that a final judgment does not exist for this
appeal. M. R. App. P. 4(1)(a). Upon review of the court record on file here, we observe
that on November 9, 2020, the Clerk of the District Court filed an Entry of Default, after
PRA filed an Application for Default Judgment, noting Wagner's failure to Answer.
M. R. Civ. P. 55(b)(1). However, no judgment has yet been entered by the District Court
from which an appeal may be taken. This Court concludes that Wagner's appeal is
premature.    Wagner may seek another appeal once the underlying proceeding has
concluded in District Court. Therefore,
      IT IS ORDERED that PRA's Motion to Dismiss Appeal is GRANTED and this
appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to close this case as of today's Order
and to return the record.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Robert L. Wagner personally.
      DATED this DZday of March,2021.